Case: 10-10228 Document: 00511387255 Page: 1 Date Filed: 02/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 18, 2011

                                     No. 10-10228                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



HAROLD CORNISH,

                                                   Plaintiff - Appellant
v.

DALLAS INDEPENDENT SCHOOL DISTRICT,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CV-1968


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Harold Cornish filed this Title VII suit against the defendant, Dallas
Independent School District (“DISD”) when the defendant declined to hire
plaintiff as a DISD police officer. Plaintiff asserted that the decision not to hire
him was in retaliation for previous EEOC complaints he filed against previous
employers. The defendant produced evidence that the reason plaintiff was not
hired was because he had been terminated by another police department due to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10228 Document: 00511387255 Page: 2 Date Filed: 02/18/2011



                                  No. 10-10228

misconduct brought to light by an internal affairs investigation and the previous
employer had listed him as “no rehire”. The defendant also produced evidence
that it had a firm policy in effect that any applicant who had been terminated
and listed as “no rehire” would be automatically disqualified for employment
with DISD.
      The summary judgment evidence fully supports the district court’s
conclusion that this automatic disqualification from employment was the cause
in fact of the defendant’s “no hire” decision and retaliation was not a cause of
that decision.
      For the above reasons, together with the reasons advanced in the district
court’s careful opinion of February 2, 2010, the judgment of the district court is
affirmed.
      AFFIRMED.




                                        2